       Case 1:19-cv-01404-AT-BCM Document 105 Filed 06/07/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        6/7/20
 ROBINSON, et al.,
                                                                   19-CV-1404 (AT) (BCM)
                 Plaintiffs,
                                                                   AMENDED ORDER
 -against-
 NEW YORK CITY TRANSIT AUTHORITY, et al.,
                 Defendants.

        BARBARA MOSES, United States Magistrate Judge.

        Now before the Court is a letter-motion filed after business hours on Thursday, June 4,

2020 (Dkt. No. 100), seeking a protective order that would block plaintiffs from taking the

depositions of two employees of defendant New York City Transit Authority (NYCTA): Dierdre

David, whose deposition is scheduled for Monday, June 8, 2020, and Martilee McDermott, whose

deposition is scheduled for the following Monday, June 15, 2020. Defendants argue that David

and McDermott possess little relevant information; that "any relevant information that would be

obtained from [them] can or should have been obtained from the witnesses whose depositions have

already been taken and the documents that have been produced"; and that it would be burdensome

for the witnesses to testify, and a "significant hardship" for defendants to prepare them for

deposition, "during what is already a very difficult time" due to the COVID-19 pandemic. Def. Ltr.

at 2, 3. Plaintiffs opposed the protective order application in a responding letter filed this afternoon.

(Dkt. No. 101.) Thereafter, defendants filed a reply letter (Dkt. No. 103), which the Court did not

see until after its initial order was posted, denying defendant's application without prejudice as to

McDermott after the conclusion of David's deposition. (Dkt. No. 104.) For the reasons that follow,

the Court adheres to its ruling but clarifies its analysis as set forth herein.

        Fact discovery in this action, which was originally scheduled to be completed on February

10, 2020 (Dkt. No. 37), has been extended several times, including an extension granted sua sponte
       Case 1:19-cv-01404-AT-BCM Document 105 Filed 06/07/20 Page 2 of 4



on March 17, 2020, in recognition of the additional time required to arrange remote depositions

during the COVID-19 pandemic. (Dkt. No. 93.) Since then the deadline has once again been

extended, to July 10, 2020. (Dkt. No. 99.)

       The two witnesses whose depositions are now at issue were listed as "persons likely to

have discoverable information" in defendants' disclosures made "at the start of this litigation"

pursuant to Fed. R. Civ. P. 26(a)(1)(A). Def. Ltr. at 1 n.1. Plaintiffs formally noticed their

depositions on November 13, 2019. Pl. Ltr. at 1. On January 14, 2020, after a discovery conference,

this Court directed defendants to search both witnesses' ESI during document discovery. (Dkt. No.

80, ¶ 1(a)(i).) 1 Thereafter, there is no indication in the record that defendants raised any objection

to either deposition – on relevance grounds, hardship grounds, or otherwise – until May 5, 2020,

when, according to plaintiffs, defendants "advised Plaintiffs they thought Ms. David's deposition

might be duplicative of [the deposition of Melissa Brody, another NYCTA employee] (which had

not yet occurred)." Pl. Ltr. at 1; see also Def. Reply Ltr. Ex. 1, at ECF page 9 (May 1, 2020 email

from defendants' counsel agreeing to "get dates" for the David and McDermott depositions); id. at

ECF page 7-8 (May 5, 2020 email from defendants' counsel stating, "We are unsure you will need

Deirdre David and Martilee McDermott's depositions[.]"). On June 4, 2020 – a week after the

Brody deposition was conducted – counsel for the parties met and conferred by telephone and




1
  During the January 14 conference, defendants' counsel argued that NYCTA should not be
required to search David's ESI until after she sat for deposition, to "find out" whether she likely
possessed relevant documents. See Tr. of Jan. 14, 2020 Conf. (Dkt. No. 87) at 35:21-36:3. The
Court rejected that argument, reasoning that "if the plaintiff has to take Ms. David’s deposition
without her documents, . . . he’ll spend the first four of his one day of seven hours asking her about
what sorts of things she did or didn’t write emails about. And then we’ll have to take her deposition
all over again after it turns out that there’s some relevant emails in there. We want to avoid that."
Id. at 36:14-20.
                                                  2
        Case 1:19-cv-01404-AT-BCM Document 105 Filed 06/07/20 Page 3 of 4



defendants advised plaintiffs that they would file the instant protective order application. Pl. Ltr.

at 1.

        The facts recounted above would furnish sufficient grounds to deny the application.

Defendants' inclusion of David and McDermott in their initial disclosures, this Court's prior

determination that they must be treated as custodians for purposes of ESI discovery, and

defendants' failure to raise a relevance objection (as distinguished from concerns about duplicative

testimony) until very late in the day significantly undercut defendants' current claim that testimony

from David and McDermott "would not advance plaintiffs' case." Def. Ltr. at 1. Nor may

defendants be heard, at this late date, to complain that it would be unduly burdensome (either to

the witnesses or to defense counsel) to require that two duly noticed and long-anticipated

depositions of current NYCTA employees proceed remotely; that is, in the same manner that all

depositions in this case (and in other cases in this district) are necessarily proceeding during the

current public health crisis.

        Defendants' delay in making the present application also undercuts their argument that the

proposed deposition would be duplicative of testimony that either was obtained or "should have

been obtained" (Def. Ltr. 2) from Mary-Ann Maloney, the executive director of NYCTA's Transit

Adjudication Bureau (TAB), who testified pursuant to Fed. R. Civ. P. 30(b)(6). Maloney testified

more than ten months ago, on July 23, 2019, "before the majority of TAB's documents were

produced." Pl. Ltr. at 3 & n.2. Brody testified more recently but, according to plaintiffs, she was

unable to answer certain questions put to her at her deposition, stating that "Ms. David has relevant

knowledge of those issues." Id. at 2. Finally, the Court notes that David and McDermott would be

only the third and fourth NYCTA employees to sit for deposition in this putative class action,

which "challenges the lack of due process afforded individuals by [NYCTA] in connection with


                                                 3
      Case 1:19-cv-01404-AT-BCM Document 105 Filed 06/07/20 Page 4 of 4



default judgments for alleged violations of transit rules of conduct." First Amend. Compl.

(Dkt. No. 59) ¶ 1. There is thus no claim that plaintiffs have exceeded the number of

depositions contemplated by Fed. R. Civ. P. 30(a)(2)(A)(i) or have otherwise engaged in

abusive deposition discovery.

       The Court having concluded that the deposition testimony sought will be relevant to the

claims and defenses asserted herein and proportional to the needs of the case, see Fed. R. Civ. P.

26(b)(1), and defendants having failed to show good cause for an order forbidding the testimony

altogether, see Fed. R. Civ. P. 26(c)(1)(A), defendants' application is DENIED. The David

deposition may proceed on June 8, 2020, or on such other date, within the current fact discovery

schedule, mutually convenient to counsel and the witness. The Court notes, however, that plaintiffs

"are willing to reconsider their request to depose Ms. McDermott . . . after having the benefit of

information learned in Ms. David's deposition." Pl. Ltr. at 1. Consequently, the parties are directed

to meet and confer promptly and in good faith after the David deposition to determine whether

McDermott's testimony would, at that point, be inappropriately cumulative. If no agreement can

be reached, defendants may renew their protective order application as to McDermott. Any such

application must be filed at least three business days prior to the then-current date of the

McDermott deposition.

Dated: New York, New York                     SO ORDERED.
       June 5, 2020



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge




                                                 4
